Exhibit 10.3


AMENDMENT NO. 2
 
    THIS AMENDMENT NO. 2, dated as of December 12, 2012 (this “Amendment”), with
respect to the Credit Agreement referenced below, is by and among TEMPUR-PEDIC
MANAGEMENT, LLC, ., a Delaware limited liability company formerly Tempur-Pedic
Management, Inc., a Delaware corporation, and DAN-FOAM APS, a private limited
liability company existing under the laws of Denmark, as Borrowers, the
subsidiaries and affiliates identified on the signature pages hereto, as
Guarantors, and Bank of America, N.A. as Domestic Administrative Agent for and
on behalf of the Lenders.
 
W I T N E S S E T H
 
    WHEREAS, a $770 million senior credit facility (the “Existing Senior Credit
Facility”) was established pursuant to the terms of that certain Amended and
Restated Credit Agreement dated as of June 28, 2011 (as amended and modified,
the “Existing Credit Agreement”) by and among Tempur-Pedic Management, Inc., a
Delaware corporation (now Tempur-Pedic Management, LLC, a Delaware limited
liability company), and Dan-Foam ApS, a private limited liability company
existing under the laws of Denmark, as Borrowers, the subsidiaries and
affiliates identified therein, as Guarantors, the Lenders identified therein,
and Bank of America, N.A., as Domestic Administrative Agent, and Nordea Bank
Danmark A/S, as Foreign Administrative Agent;
 
    WHEREAS, Tempur-Pedic International Inc., a Delaware corporation (the
“Parent” or “TPII”) has entered into an agreement (the “Sealy Acquisition
Agreement”) to acquire Sealy Corporation (the “Sealy Acquisition”);
 
    WHEREAS, in connection therewith, it is intended that (i) the loans and
obligations under the Existing Senior Credit Facility will be refinanced (the
“Refinancing”) and the Existing Credit Agreement terminated and replaced by a
new $1.770 billion senior credit facility (the “New Senior Credit Facility”)
established pursuant to a credit agreement (the “New Credit Agreement”) among
TPII and the subsidiaries identified therein, as borrowers, the subsidiaries and
affiliates identified therein, as guarantors, the lenders identified therein,
and Bank of America, N.A., as administrative agent and collateral agent, and
(ii) $375 million in senior unsecured notes (the “New Senior Notes”) will be
issued by TPII pursuant to an indenture (the “Indenture”) entered into in
connection therewith;
 
    WHEREAS, the New Credit Facility and the New Senior Notes will be guaranteed
by certain domestic subsidiaries of TPII;
 
    WHEREAS, in connection with the Sealy Acquisition and the Refinancing, TPII
intends to engage in certain intercompany transactions and investments,
including, without limitation, (x) TPII will issue its capital stock to Tempur
Holdings B.V., a corporation organized and existing under the laws of the
Netherlands and a wholly-owned Subsidiary of TPII, and (y) two intercompany
promissory notes will be issued as more fully described in Section 2.4 hereof;
 
    WHEREAS, it is the intention of the parties to enter into the New Credit
Agreement and Indenture and to issue the New Senior Notes in anticipation, but
prior to consummation, of the Sealy Acquisition;
 
    WHEREAS, TPII has requested the consents and amendments provided herein in
connection with the foregoing transactions; and
 
    WHEREAS, the consents and amendments provided herein require the consent of
the Required Lenders under the Existing Credit Agreement;
 
    WHEREAS, the Lenders (by act of the Required Lenders) have agreed to the
requested consents and amendments on the terms and conditions set forth herein
and have authorized and directed the Domestic Administrative Agent to enter into
this Amendment on their behalf;
 
    NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
       1. Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Existing Credit Agreement.
 
       2. Amendments to the Existing Credit Agreement.
 

          2.1   In Section 1.01 (Defined Terms) the following terms are added or
amended, as appropriate, to read as follows:           “Consolidated Funded
Debt” means Funded Debt of the Consolidated Group determined on a consolidated
basis in accordance with GAAP; provided, however, that, notwithstanding anything
herein to the contrary, for purposes of calculation of the Consolidated Leverage
Ratio and Consolidated Interest Coverage Ratio, Indebtedness evidenced by the
senior notes permitted under Section 8.03(c) shall not be considered
Consolidated Funded Debt for so long as the proceeds thereof shall be held in
escrow pending consummation of the Sealy Acquisition.           “Consolidated
Interest Expense” means, for any period for the Consolidated Group, all interest
expense on a consolidated basis determined in accordance with GAAP, but
including, in any event, the interest component under Capital Leases and the
implied interest component under Securitization Transactions, and excluding, in
any event, any interest expense associated with the Indebtedness evidenced by
the senior notes permitted under Section 8.03(c) for so long as the proceeds
thereof shall be held in escrow pending consummation of the Sealy Acquisition.  
        “New Credit Agreement” means that credit agreement among TPII and the
subsidiaries identified therein, as borrowers, the subsidiaries and affiliates
identified therein, as guarantors, the lenders identified therein, and Bank of
America, N.A., as administrative agent and collateral agent, entered into in
anticipation of and in connection with the Sealy Acquisition. The initial loans
and extensions of credit under the New Credit Agreement will be used to repay in
full the loans and obligations owing hereunder (except for contingent
indemnification obligations and obligations with respect to Letters of Credit
for which arrangements satisfactory to the applicable L/C Issuers will be made
in accordance with the provisions hereof).           “Outside Refinancing Date”
means October 1, 2013, or such later date as may be agreed by the Administrative
Agent in its discretion, but not in any event later than December 31, 2013
(unless otherwise agreed by the Required Lenders).           “Refinancing” means
the refinancing of the Loans and other Obligations hereunder by repayment in
full of such Loans and Obligations (except for contingent indemnification
obligations and obligations with respect to Letters of Credit for which
arrangements satisfactory to the applicable L/C Issuers will be made in
accordance with the provisions hereof) with the initial loans and extensions of
credit under the New Credit Agreement and the termination of the commitments
hereunder.           “Special Mandatory Redemption” has the meaning provided in
Section 8.01(l).           “Sealy Acquisition” means the acquisition by TPII and
its Subsidiaries of Sealy Corporation and its Subsidiaries.           “TPII”
means Tempur-Pedic International, Inc., a Delaware corporation, sometimes
referred to herein as the “Parent”.

 

          2.2   In Section 1.01 (Defined Terms), in the definition of “Cash
Equivalents”, the “and” immediately preceding subsection (f) is deleted and the
following subsection (g) is added immediately following subsection (f) as
follows:           , and (g) deposit into escrow of the proceeds from issuance
of the senior notes permitted under Section 8.03(c) (and additional cash amounts
necessary to fund the Special Mandatory Redemption thereof) with the trustee
therefor pending consummation of the Sealy Acquisition.

 

          2.3   Section 8.01(l) is amended to read as follows:           (l) the
deposit into escrow of (x) the net cash proceeds from the issuance and sale of
senior unsecured notes permitted under Section 8.03(c)(i) and (y) additional
cash amounts necessary to fund the Special Mandatory Redemption (as defined
below), in each case pending the Refinancing and consummation of the Sealy
Acquisition in connection therewith, which amounts will be pledged to, and under
the control of the trustee under the Indenture for such notes and the holders
thereof, pending release upon satisfaction of the escrow conditions, including
the Refinancing and consummation of the Sealy Acquisition in connection
therewith, or, if such escrow conditions are not satisfied by the Outside
Refinancing Date, redemption of such senior unsecured notes in full (the
“Special Mandatory Redemption”), together with any applicable premium, as
provided in the indenture relating thereto; provided that such amounts, the
account into which such amounts are deposited and any proceeds arising therefrom
shall constitute Excluded Property hereunder;

     

          2.4   Section 8.02(q) is added to read as follows:           (q)
Investments (i) by TPII evidenced by a promissory note of Tempur Holdings B.V.
(or another Foreign Subsidiary of TPII) in an aggregate initial principal amount
not to exceed the difference between (A) the fair market value of Sealy
(Switzerland) GmbH and its subsidiaries, determined by reference to the most
recent valuation of Sealy (Switzerland) GmbH and its subsidiaries and approved
by TPII in its reasonable business judgment, such valuation to be conducted by a
third party valueation firm retained by TPII, and (B) the free cash on hand at
Tempur Holdings, B.V. and its Subsidiaries as determined by TPII in its
reasonable judgment, (ii) by Dan-Foam Acquisition ApS in Tempur Holdings B.V. in
an amount not to exceed the free cash on hand at Dan-Foam Acquisition ApS (after
accounting for ordinary course operations thereof) as determined by TPII in its
reasonable business judgment, in each case constituting non-cash intercompany
transactions and investments entered into in anticipation, but prior to the
consummation of, the Sealy Acquisition, and (iii) constituting the acquisition
of capital stock of TPII by Tempur Holdings B.V.

 

          2.5   Section 8.03(c) is amended to read as follows:             (c)
Indebtedness of the Parent of               (i) up to $375,000,000 in senior
unsecured notes issued in anticipation, but prior to the consummation of, the
Sealy Acquisition, until the Outside Refinancing Date, provided that the
proceeds thereof will be deposited into escrow pending the Refinancing and
consummation of the Sealy Acquisition in connection therewith as provided in
Section 8.01(l); and               (ii) up to $200,000,000 in private placement
notes, and any refinancing, refunding, renewal or extension of any such private
placement notes, provided that in the case of any such refinancing, refunding,
renewal or extension, (A) the principal amount thereof shall not be increased,
except to include a reasonable premium and reasonable fees and expenses in
connection therewith, (B) the final maturity date and average life-to-maturity
may not be shortened, and (C) the covenants, terms and provisions of the
indenture, note purchase agreement, credit agreement or other governing
instrument will not be more restrictive to the Parent and the Consolidated
Group, in any material respect, than this Credit Agreement;

 
       3. Consents.  The following consents are hereby given, notwithstanding
provisions to the contrary provided in the Existing Credit Agreement and the
other Credit Documents, but subject to the terms and conditions provided herein:
 

          3.1   Consent to the execution and delivery by TPII and its
Subsidiaries of the New Credit Agreement and the other loan documents relating
thereto, provided that (i) no loans and extensions of credit will be made
thereunder until consummation of the Sealy Acquisition, (ii) the Loans and other
Obligations under the Existing Credit Agreement will be paid in full (or, in the
case of Letters of Credit, otherwise provided for in accordance with the terms
of the Existing Credit Agreement) with the initial loans and extensions of
credit under the New Credit Agreement, and (iii) no UCC financing statements,
intellectual property filings or lien interests relating to the New Senior
Credit Facility will be filed or made of record until payment in full (and, in
the case of Letters of Credit, as for which arrangements satisfactory to the
applicable L/C Issuers will be made in accordance with the provisions hereof) of
the Loans and other Obligations under the Existing Credit Agreement.

 
       4. Conditions Precedent.  This Amendment shall be effective immediately
upon satisfaction of the following conditions:
 

    (a) Receipt by the Domestic Administrative Agent of duly executed
counterparts of this Amendment (or, in the case of the Lenders, a written
consent directing the Domestic Administrative Agent to enter into this Amendment
on their behalf) from (i) the Borrowers and the Guarantors, (ii) the Required
Lenders, and (iii) the Domestic Administrative Agent.           (b) Payment of
all fees and expenses owing in connection with this Amendment, including fees
and expenses of Moore & Van Allen, PLLC..

 
       5. Effectiveness of Amendment.  On and after the date hereof, all
references to the Existing Credit Agreement in each of the Credit Documents
shall hereafter mean the Existing Credit Agreement as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Existing Credit Agreement is hereby ratified and confirmed and shall remain in
full force and effect according to its terms.
 
       6. Representations and Warranties; Defaults.  Each of the Credit Parties
hereby affirms the following:
 

    (a) it has full power and authority, and has taken all necessary action to
authorize the execution, delivery and performance of this Amendment, and has
executed and delivered this Amendment which is a legal, valid and binding
obligation enforceable against it in accordance with its terms;           (b)
after giving effect to this Amendment, the representations and warranties set
forth in the Existing Credit Agreement and the other Credit Documents are true
and correct in all material respects as of the date hereof (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Existing Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Existing
Credit Agreement).           (c) no Default or Event of Default shall exist
immediately before or immediately after giving effect hereto; and           (d)
the liens and security interests created and granted in the Credit Documents
remain in full force and effect and this Amendment is not intended to adversely
affect or impair such liens and security interests in any manner.

 
       7. Full Force and Effect.  Except as modified hereby, all of the terms
and provisions of the Existing Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect.
 
       8. Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile or other
electronic transmission shall be effective as such party’s original executed
counterpart and shall constitute a representation that such party’s original
executed counterpart will be delivered.
 
       9. Fees and Expenses.  The Borrowers agree to pay all reasonable costs
and expenses of the Administrative Agents and the Collateral Agents in
connection with the preparation, execution and delivery of this Amendment,
including the reasonable fees and expenses of Moore & Van Allen, PLLC and local
foreign counsel to the Foreign Collateral Agent.
 
       10. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
 
[SIGNATURES ON FOLLOWING PAGES]
 
 
 

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.
 

DOMESTIC BORROWER: TEMPUR-PEDIC MANAGEMENT, LLC,   a Delaware limited liability
company formerly Tempur-Pedic Management, Inc., a Delaware corporation       By:
  Name:   Title:

 

FOREIGN BORROWER: DAN-FOAM ApS,   a private limited liability company existing
under the laws of Denmark       By:   Name:   Title:

 

DOMESTIC GUARANTORS: TEMPUR-PEDIC INTERNATIONAL INC.,   a Delaware corporation  
TEMPUR WORLD, LLC,   a Delaware limited liability company   TEMPUR PRODUCTION
USA, LLC   a Virginia limited liability company   TEMPUR-PEDIC SALES, INC.,   a
Delaware corporation   TEMPUR-PEDIC MANUFACTURING, INC.,   a Delaware
corporation       By:   Name:   Title       DAWN SLEEP TECHNOLOGIES, INC.,   a
Delaware corporation       By:   Name:   Title:       TEMPUR-PEDIC NORTH
AMERICA, LLC,   a Delaware limited liability company       By:   Name:   Title:
     
TEMPUR-PEDIC TECHNOLOGIES, INC.,
  a Delaware corporation       By:   Name:   Title:

 

FOREIGN GUARANTOR: TEMPUR DANMARK A/S,   a stock company existing under the laws
of Denmark       By:   Name:   Title:

 

--------------------------------------------------------------------------------

 
 

DOMESTIC ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,   as Domestic
Administrative Agent for and on behalf of the Lenders       By:   Name:   Title:

 

--------------------------------------------------------------------------------

 
CONSENT TO AMENDMENT NO. 2
 

To: Bank of America, N.A., as Domestic Administrative Agent     Date:
December __, 2012
    Re:
Amended and Restated Credit Agreement dated as of June 28, 2011 (as amended and
modified, the “Existing Credit Agreement”) by and among TEMPUR-PEDIC MANAGEMENT,
INC., a Delaware corporation a Delaware corporation (now Tempur-Pedic
Management, LLC, a Delaware limited liability company), and Dan-Foam ApS, a
private limited liability company existing under the laws of Denmark, as
Borrowers, the subsidiaries and affiliates identified therein, as Guarantors,
the Lenders identified therein, and Bank of America, N.A., as Domestic
Administrative Agent, and Nordea Bank Danmark A/S, as Foreign Administrative
Agent. Capitalized terms used herein and not otherwise defined have the meanings
provided in the Existing Credit Agreement.
      Amendment No. 2 (the “Subject Amendment”) to the Existing Credit
Agreement.

 
Ladies and Gentlemen:
 
This letter serves to confirm our receipt of and consent to the Subject
Amendment.  We hereby authorize and direct you, as Domestic Administrative
Agent, to execute and deliver the Subject Amendment on our behalf upon your
receipt of executed copies of this Consent from the Required Lenders under the
Existing Credit Agreement, and agree that you, the Borrowers and the other
Credit Parties may rely on such authorization and direction.
 
Sincerely,
 
[Type Name of Lender Here In All Caps]
 
By:                                                      
Name:
Title:
 
AMENDMENT NO. 2
TEMPUR-PEDIC MANAGEMENT, INC.


 